Citation Nr: 0707187	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-03 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected dysthymic disorder and post traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

From September 2001 to November 2005, the veteran was seen 
several times at a VA facility for treatment for his 
dysthymic disorder and PTSD.  

In a June 2003 VA examination he reported his childhood was 
unremarkable for any behavioral or mental health issues.  His 
father was in the military and the veteran was primarily 
raised by his mother and father's step-father.  

The veteran reported that his father had a drinking problem, 
but denied any additional family history of substance abuse 
problems.  He reported that his grandfather had problems with 
rage, but he had little contact with his grandfather and was 
not certain that his grandfather was ever diagnosed with any 
metal health disorder.  He was unaware of any other mental 
health issue in his family.

The veteran enlisted in the Air Force in order to avoid being 
drafted and having to serve in Vietnam.  His military 
occupation specialty was airborne command post communication 
and he served as an equipment technician.  

Despite his intentions, the veteran reported that he served 
one tour of duty in Vietnam.  While serving in Vietnam he 
reported suffering trauma due to repeated rocket attacks.  He 
also reported witnessing the deaths of aircraft pilots.  

The veteran reported, while serving in Vietnam he attempted 
suicide during his recreation leave to Thailand.  He was 
hospitalized but talked his way out by describing the 
incident as an accident.  He reported he began drinking 
heavily in Vietnam and continued for many years thereafter as 
a binge drinker.  

He described himself as being persistently depressed.  His 
affect was blunted and sad. He stated that being depressed 
was normal to him.  In regards to PTSD, he reported 
experiencing intrusive thoughts of Vietnam approximately 10 
to 12 days per month.  He experienced recurrent nightmares of 
Vietnam approximately 2-3 times per week.  He had received 
treatment for PTSD at the VA since 1990.  The examiner noted 
that the veteran had multiple psychiatric admissions mostly 
related to suicidal attempts.  

The veteran had been married five times to four separate 
women.  He had been married to his current wife for 20 years 
and the relationship seemed stable.  The veteran had 2 
biological children and several other step-children and 
described his relationship with his children and ex-wives as 
poor.  He blamed his poor relationship with his kids on his 
excessive drinking and intrusive memories and nightmares 
about Vietnam.  He reported the frequency of those intrusive 
memories have increased in recent years.  

He was last employed in September 2002 as an inventory 
control worker.  Since then he has worked briefly on jobs 
lasting a couple of days at a time.

On examination, the veteran's appearance was normal.  His 
affect was somewhat blunted and sad.  He appeared depressed 
and anxious.  He demonstrated mild psychomotor agitation with 
much hand wringing.  His emotional distress appeared genuine 
and there was no indication of symptom exaggeration or 
malingering.

Speech was clear and coherent.  There was no history of 
delusions or hallucinations.  Thought content was rational.  
He had diminished sleep with recurrent nightmares.  He did 
not have a social life and he was reluctant to form new 
intimate ties.  He began drinking to help distract himself 
from his negative feelings.  He denied current suicidal 
ideation or intent.  

The veteran was diagnosed with dysthymic disorder and PTSD.  
He was assigned a Global Assessment of Functioning (GAF) 
score of 57.  The examiner opined that the veteran appeared 
depressed and had experienced increased levels of depression 
in the past that had been diagnosed as major depression.  He 
also displayed mild to moderate symptoms of PTSD.  

In an October 2003 record he reported worsening PTSD 
symptoms, depressed mood, insomnia, decreased appetite and 
concentration.  He expressed suicidal ideation with plan to 
overdose on pills.  The patient was admitted for psych acute 
care.  

The veteran remained hospitalized for ten days.  On discharge 
the examiner noted that the veteran was in stable condition 
with some improvement in his symptoms.  He denied having 
suicidal ideation.  The examiner noted that the veteran's GAF 
score on admission was 30 and on discharge was 40-45.  

The Board notes as part of his Social Security Administration 
Disability file the veteran was afforded a private 
psychological evaluation in November 2003.  In the evaluation 
report, the examiner reported the veteran's social and 
military history.

The examiner noted the veteran was first diagnosed with PTSD 
around 1990.  The veteran reported such symptoms as 
nightmares, flashbacks, avoidance behavior, suicidal ideation 
and attempts, depression, irritability, decreased 
concentration, and decreased libido.  The examiner stated the 
PTSD appears rather severe.  The veteran reported that he 
used medication to treat his PTSD symptoms.  He also reported 
at least two hospitalizations on the psychiatric ward at the 
VA for PTSD and depression.  

On examination the veteran reported that hygiene was not 
important to him.  He stated his wife reminds him to shower, 
change clothes, and brush his teeth.  The examiner noted his 
appearance was consistent with this report.  His speech was 
cautious and he demonstrated psychomotor retardation.  

The veteran did not have hallucinations, delusions, or 
thought disorder.  His affect was flat and he was highly 
anxious.  The examiner noted that the veteran had a certain 
obsessive-compulsive quality, but it was not on a clinical 
level.  He avoided development of relationships and he stated 
his relationship with his wife was atypical.  He was able to 
perform all activities of daily living.  

The examiner stated the cumulative effect of his physical and 
mental impairment on his overall functioning suggest a 
significant change in his personality and behavior now 
compared with his premorbid status.  The veteran had a good 
work history, however, at present; his symptoms were severe 
enough that he would not be an attractive employee candidate.  
If his condition stabilized than he might be able to return 
to gainful employment.  

The veteran was diagnosed with PTSD, major depressive 
disorder, and substance abuse disorder.  The veteran was 
assigned a GAF score of 45 to 50 at best.  The examiner 
opined that his symptoms of depression and PTSD were quite 
severe.  

In a February 2004 VA record, the veteran complained that his 
medication (Risperdal) was making him really anxious.  The 
examiner noted the veteran's extensive psych history, 
including his various medications.  

The veteran complained that, since he began on the Risperdal, 
he had been very anxious, easily annoyed, and short tempered.  
He reported experiencing anxiety attacks that left him 
feeling sweaty and caused his heart to race.  He reported 
that the anxiety attacks caused him to withdraw from his 
family because he didn't want to lose his temper around them.  

He denied suicidal intent.  He reported that his appetite was 
good.  His sleep was good also; however, he still experienced 
nightmares.  He had not had any manic symptoms and denied any 
psychotic symptoms.  

The examination was overall unremarkable; however, his mood 
was euthymic and self contemplative.  The veteran was 
diagnosed with PTSD and major depressive disorder.  He was 
assigned a GAF score of 61.  The examiner opined that the 
Risperdal may be responsible for any idiosyncratic side-
effects, including the increased anxiety.  His prescription 
was thus decreased and he was advised to discontinue if 
symptoms persisted.  

During a September 2006 VA examination, the veteran reported 
having trouble finding a job.  The examiner recorded the 
history of the veteran's service, specifically in Vietnam.  
The veteran reported a history of such PTSD symptoms as sleep 
difficulty, irritability, outbursts of anger, alcohol 
dependence, nightmares, flashbacks, concentration difficulty, 
hypervigillance, social isolation, avoidance behavior, 
restrictive range of effect, and exaggerated startle response 
due to his service in Vietnam.  The examiner noted that the 
veteran had been hospitalized five times for either suicidal 
thinking or suicidal attempts.  

In addition to his PTSD symptoms, the veteran reported a long 
history of depression.  He reported a history of alcohol 
abuse and noted 2 incidents of receiving DUI citations.    
The veteran reported years of treatment at the VA for his 
symptoms and he noted multiple different psychotropic 
medications prescribed to him as a result.  

He reported being raised in several places as "a military 
brat."  His father was still living, but his mother died in 
1975.  He was the middle of three children.  He had been 
married four times during the 1970s.  He indicated his 
inability to maintain a relationship was a direct result of 
his symptoms.  He had been married to his current wife since 
1980.  

He had been working the past year at a computer help desk.  
He sat in his cubicle at work and did not interact very much 
with anyone around him.  After work, he reported he went home 
and stayed by himself.  He liked his job because it allowed 
him to be by himself.  

On examination, the veteran's appearance was normal.  However 
the veteran began crying during the evaluation and stated 
that whenever he talks about his problems he gets depressed.  
Speech and thought processes were goal directed.  Memory 
function was good and no memory deficit could be elicited.  

Mood and effect were depressed and tearful.  The veteran was 
not psychotic, homicidal, suicidal, manic, hypomanic, 
obsessive, or compulsive.  Insight and judgment were good.  

The veteran was diagnosed with PTSD, alcohol dependence, and 
dysthymic disorder.  The examiner opined that the veteran 
suffered from chronic PTSD, with the degree of impairment 
being mild.  The examiner also noted that the veteran 
suffered from dysthymic disorder and had been depressed 
intermittently for many years.  The examiner opined that the 
veteran was capable of working on a full time basis, 
although, he needed structure and a setting without 
significant interpersonal interaction.  The veteran was 
assigned a GAF score of 60.  

Given the current record, the Board finds that another VA 
psychiatric examination is required to correlate the clinical 
findings and enter a definite diagnosis as to the veteran's 
current psychopathology in light of the entire evidentiary 
record.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
disability characterized as dysthymic 
disorder and PTSD.  The entire claims 
folder should be available to the 
examiner for review.  The VA examiner 
should elicit from the veteran and record 
a complete clinical history.  Based on 
his/her review of the case, the examiner 
should identify the manifestations 
attributable to the service-connected 
disability and opine as to the current 
severity of related disability in terms 
of the criteria for rating service-
connected innocently acquired psychiatric 
conditions.  The examiner should offer a 
full rationale to support his opinion.  

2.  Then, the RO should readjudicate the 
veteran's claim for an increased rating 
for the service-connected dysthymic 
disorder and PTSD.  If any benefit sought 
on appeal is not granted to the 
satisfaction of the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

